DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.  Claims 21-40 are pending and claim 21 is amended.
 
 
Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.  The applicant argues the newly added limitations of claim 21 (adjusting  bias force of a sensing tip against a bladder wall based on a contact measurement derived from the difference in measurements between two sensing tips) are not rendered obvious by the art of record.  The Office respectfully disagrees as explained in the updated rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-30, 32-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 2004/0186468) in view of Stett et al. (US 2009/0192571) in view of Bar-Yoseph et al. (US 2011/0301662) in view of Mosel et al. (US 2001/0020162) and further in view of Moll et al. (US 2012/0191079).

[Claim 21] Edwards discloses an apparatus (treatment system, Fig. 3 #300 or Fig. 1 #100) [pars. 0099-0100], comprising: 
an elongate delivery member (catheter, Fig. 3 #310 or Fig. 1 #110) configured to be inserted through a urethra (the catheter is inserted into a body cavity such as the urethra and bladder) [par. 0103] and having a delivery member lumen (two or more lumens, Fig. 3 #311 or lumens, Fig. 1 #113 in combination with an aperture, Fig. 1 #118) [pars. 0102, 0034-0035]; 
a treatment region (microporous treatment balloon, Fig. 3 #320 or treatment element, Fig. 1 #114) coupled to the delivery member and positionable in the bladder, the treatment region in fluid communication with the lumen of the delivery member to deliver a therapeutic substance (anesthetic drugs, chemotherapeutic agents, antibiotics, etc.) to bladder tissue [pars. 0123, 0133, 0035]; 
a plurality of sensing tips (surface electrodes, Fig. 3 #322 or curvilinear electrodes, Fig. 1 #119) mounted to the treatment region [pars. 0111, 0042];
at least a first one of the  plurality of sensing tips being disposed a distal end of the treatment region (surface electrodes located at distal end of the balloon or curvilinear electrodes located at distal end of treatment element) and being configured to interface with the bladder tissue [pars. 0110-0112], the first sensing tip including: at least one electrode (surface electrodes, Fig. 3 #322 or curvilinear electrode, Fig. 1 #119) to deliver at least one of a stimulating and an ablating current to the bladder tissue to modulate bladder function [pars. 0019, 0113]; and at least one sensor (sensor, Fig. 3 #323 or Fig. 1 #122) configured to convey one or more electrophysiological signals associated with the bladder tissue (conductivity, impedance, nervous activity, and other variables) [pars. 0111, 0123]; 
a microcircuit (processor operating under program control may be used to implement the treatment) implicitly coupled with one or more of the plurality of sensing tips [par. 0029]; and
a controller (control assembly, Fig. 3 #330 or Fig. 1 #130) coupled to the delivery member, the controller being configured to actuate the treatment region to adjust a bias force of the first sensing tip to map the treatment region (the control assembly includes aspiration control ports coupled to a pump to inflate and deflate the balloon as well as a handle for manipulation by medical personal [pars. 0125-0142, 0057-0075]; By varying the degree of inflation and the tension on the translation member, the surface of the treatment balloon can be brought in contact with the entire interior surface of the muscles, including the detrusor muscles and the top of the bladder. In this way, it is possible to treat the entire organ simultaneously.  The surface electrodes and sensors are embedded directly into the exterior surface of the balloon [pars. 0110, 0112]);
wherein the first sensing tip contains an impedance sensor (Fig. 3 #323) and a second sensing tip contains another impedance sensor (Fig. 3 #323) [par. 0111].
Edwards discloses surface electrodes and sensors but does not indicate the surface electrodes are microelectrodes or the sensors are microsensors.
Stett discloses a therapy device (Fig. 1 #10) with a base body (Fig. 1 #32) having at least one electrode (Fig. 1 #17), preferably an array of hollow, needle microelectrodes having diameters between 1 to 10 µm and lengths in the tens of microns [pars. 0030, 0038-0040], which serves to exchange electrical or chemical signals with surrounding tissue (Fig. 4 #34) [par. 0041], the electrode being covered by a protective layer (Fig. 4 #33) which is of such a nature that, after contact with the tissue, it decomposes in a defined manner and at least to such an extent that the electrode comes into direct contact with the tissue [abstract; par. 0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards to use hollow, needle microelectrodes as taught by Stett in order to improve delivery of the therapeutic substance by enabling deeper penetration into the tissue of the bladder and in order to improve stimulation/ablation by provides a larger surface area in contact with the tissue of the bladder while also enabling deeper penetration of electric signals into the tissue of the bladder.  Because the sensors of Edwards are part of the electrodes it would have been obvious to one of ordinary skill in the art before the effective filing date to size them according to the size of the microelectrodes effectively creating microsensors.
Edwards discloses a microcircuit but is silent regarding the microcircuit being adjacent the treatment region.  
Bar-Yoseph discloses a bladder stimulator comprising an elongate element adapted to pass through a urethra [abstract] and a housing (Fig. 3 #4102) configured for implantation inside the bladder [pars. 0365, 0515], wherein the housing contains a microcircuit (controller, Fig. 3 #4104, also referred to as circuitry component, Fig. 3 #80) [par. 0497], an antenna (wireless communication module, Fig. 4 #82) for communicating with an external reader (external device) [pars. 0463, 0502], and at least one sensor [pars. 0526-0532], Bar-Yoseph further discloses the interchangeability of a wired connection and a wireless coupling between the bladder stimulator and external device [par. 0365].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards in view of Stett to implement a wireless microcircuit configuration housed inside the bladder or near the bladder adjacent the treatment region, as taught by Bar-Yoseph, in order to provide control over stimulation and ablation since Bar-Yoseph teaches the interchangeability of wired and wireless configurations in an apparatus configured for insertion into a urethra.
Edward discloses each sensing tip contains an impedance sensor but does not discloses determining a degree of contact between the first sensing tip and the wall of the bladder based on impedance measurements.
Bar-Yoseph further discloses sensing impedance signals to determine contact efficiency between electrodes and tissue.  Impedance sensing can be important when both an anode and cathode are in the bladder, whereby if there is poor wall contact urine may short circuit the stimulation [par. 0527].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards in view of Stett to use the impedance sensors taught by Edwards to measure impedance signals in order to the determine contact efficiency between the electrode and bladder tissue as taught by Bar-Yoseph in order to prevent a short circuit during delivery of stimulation current.
Edwards discloses a shielding element (#140) for helping to position the delivery element (catheter, #310) within the urethral canal [pars. 0077, 0144] but does not disclose the shielding element is a delivery sheath with first and second retention features.
 Mosel discloses a urinary incontinence diagnostic system comprising a delivery sheath (sheath, Fig. 4 #24) coupled to a delivery member (catheter, Fig. 4 #18, having a distal end, Fig. 4 #36, and a proximal end, Fig. 4 #34) and being configured to be inserted through the urethra and having a delivery sheath lumen (lumen for slidingly receiving the catheter); a first retention feature (conical washer, Fig. 4 #50) coupled to the delivery sheath, the first retention feature being configured to maintain a position of the elongate delivery memory with respect to the urethra (the washer can be slid against the external meatus to clamp the urethra effectively inhibiting movement of the sheath relative to the urethra); a second retention feature (distal balloon, Fig. 4 #48) coupled to the delivery sheath, the second retention feature being configured to maintain a position of the delivery sheath with respect to a bladder (proximal surface of the balloon engages the soft tissue of the bladder) [pars. 0074-0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards in view of Stett and Bar-Yoseph to use the sheath comprising first and second retention features taught by Mosel as the shielding element in order to improve the ability to position the delivery element (catheter) within the urethra and bladder without causing damage to surrounding urethral and bladder tissues.  The incorporation of the sheath comprising first and second retention feature would result in the pressure sensing element of Edwards being positioned between second retention feature and the distal end of the treatment region.
Edwards discloses actuating the delivery member to adjust the position of the sensing tips within the body but does not explicitly recite the controller positions and provides a bias force to the at least one sensing tip by actuating the delivery member.
Moll discloses a system for endoluminal and transluminal therapy comprising a probe having a RF needle tip and a robotic catheter system, wherein a controller of the robotic catheter system is configured to navigate the probe for both mapping and treatment steps [pars. 0033, 0054; Fig. 3].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards in view of Stett, Bar-Yoseph and Mosel to include a controller for robotically positioning the delivery member within the urethra and bladder based on the degree of contact sensed by the impedance sensors as taught by Moll in order to improve the ability to accurately position and bias the delivery member while performing mapping and/or treatment.

[Claim 22]  Edwards discloses the at least one electrode is configured to ablate bladder tissue which would modulate neural activity [pars. 0019, 0113].  Bar-Yoseph explicitly discloses using electrical stimulation to modulate neural activity.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the microelectrode rendered obvious by Edward in view of Stett to ablate bladder tissue as taught by Edwards and to module neural activity as taught by Bar-Yoseph.

[Claim 23] Edwards discloses the electrodes is a radio-frequency (RF) electrode [pars. 0114-0115].

[Claim 24] Edwards in view of Stett and Bar-Yoseph renders obvious the use of a microelectrode that is a needle electrode configured to penetrate bladder tissue as explained in the rejection of claim 21 above.

[Claim 25] The Office holds that at least one of the one or more sensing tips are configured to mechanically stimulate at least one of the bladder tissue because the sensing tips (needle microelectrodes) protrude from the balloon and are positioned in contact with the bladder tissue.

[Claim 26] Edwards discloses the at least one microsensor is configured to convey one or more electrophysiological signals related to one or more of a water concentration, a tissue tone, an evoked potential, a remotely stimulated nervous activity, a pressure stimulated nervous response, an electrically stimulated movement, a sympathetic nervous activity, an electromyographic signal [EMG], a mechanomyographic signal [MMG], a local field potential, an electroacoustic event, a vasodilation, a bladder wall stiffness, a muscle sympathetic nerve activity [MSNA], a central sympathetic drive, a nerve traffic, or combinations thereof (the sensor measures temperature, pressure, impedance, flow, nervous activity, pH, conductivity or other property of the tissue or treatment) [par. 0111].

[Claim 27] Edwards discloses the therapeutic substance is selected from a chemical, a drug substance, a neuromodulating substance, a neuroblocking substance, an acid, a base, a denervating agent, or a combination thereof [pars. 0055, 0116].

[Claim 28] Edwards discloses monitoring temperature, pressure, impedance, flow, nervous activity, pH, conductivity or other property of the tissue or treatment [par. 0111] which would monitor the effect of the therapeutic substance on the target region. 

[Claim 29] Edwards discloses the treatment region (microporous treatment balloon, Fig. 3 #320) is configured to transition from a collapsed (deflated) condition to a deployed (inflated) condition [pars. 0110, 0133].

[Claim 30] Edwards discloses the treatment region includes a balloon (microporous treatment balloon, Fig. 3 #320) , the balloon having the at least one microelectrode and the at least one microsensor mounted to a surface thereof (rendered obvious by the combination of Edwards in view of Stett presented in the rejection of claim 21), the balloon configured to transition from the collapsed (deflated) condition to the deployed (inflated) condition, wherein, when in the deployed condition, at least one of the sensing tips are biased against the bladder tissue (By varying the degree of inflation and the tension on the translation member, the surface of the treatment balloon can be brought in contact with the entire interior surface of the muscles, including the detrusor muscles and the top of the bladder. In this way, it is possible to treat the entire organ simultaneously.  The surface electrodes and sensors are embedded directly into the exterior surface of the balloon) [pars. 0110, 0112].

[Claim 32] Edwards discloses the balloon is in fluid communication with the lumen of the delivery member, the balloon configured to assume the deployed (inflated) condition upon passage of the therapeutic substance through the lumen of the delivery member and into an interior of the balloon (a pump or other apparatus is provided to inflate the balloon and deliver fluids i.e. therapeutic fluids through the micropores of the treatment balloon [par. 0123, 0133].

[Claim 33] Edwards discloses the balloon includes one or more perforations (micropores) configured to deliver the therapeutic substance to the bladder tissue [pars. 0123, 0133].

[Claim 34] Edwards discloses the at least one microsensor is configured to measure an interfacial pressure between the balloon and the bladder tissue (the sensors on the surface electrodes are configured to measure pressure) [par. 0111].

[Claim 35] Edwards discloses the treatment region includes an expandable cage (flexible basket structure, Fig. 3 #321), the expandable cage having the at least one microelectrode and the at least one microsensor mounted to a surface thereof (surface electrodes, Fig. 3 #322, and sensors, Fig. 3 #323, which would be obvious configure as microelectrodes and microsensors as explained in the rejection of claim 21 above), the expandable cage configured to transition from the collapsed (deflated) condition to the deployed (inflated) condition, wherein, when in the deployed condition, the sensing tips are biased against the bladder tissue [pars. 0110-0112].

[Claim 36] Edwards discloses an embodiment in which in place of the balloon the treatment region includes a filament array having a plurality of filaments (curvilinear electrodes, Fig. 1 #119), at least one of the filaments including the at least one electrode and the at least one microsensor (sensor, Fig. 1 #122) [pars. 0041-0044] which are configured to transition from a collapsed condition (retracted) to a deployed condition [pars. 0089, 0092, 0094].  As explained in the rejection of claim 21 above, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards to use hollow, needle microelectrodes (i.e. microfilaments) as taught by Stett in order to improve delivery of the therapeutic substance by enabling deeper penetration into the tissue of the bladder and in order to improve stimulation/ablation by providing a larger surface area in contact with the tissue of the bladder while also enabling deeper penetration of electric signals into the tissue of the bladder.  Because the sensors of Edwards are part of the electrodes it would have been obvious to one of ordinary skill in the art before the effective filing date to size them according to the size of the microelectrodes effectively creating microsensors.

[Claim 38] Edwards in view of Stett and Bar-Yoseph renders obvious configuring the microcircuit to communicate with the sensing tips and an extracorporeal system (out of body devices) via digital (digitized) signals such that the microcircuit is configured to at least one of exchange data, switch data, control data and control radio frequency pulse routing pertaining to selected ones of the sensing tips [Bar-Yoseph: pars. 0463, 0497, 0502, 0632].
 
[Claim 39] Edwards discloses the sensing tips are configured to map the bladder tissue at least one of before, during and subsequent to treatment [par. 0123].

[Claim 40] Edwards discloses the sensing tips are configured to modulate at least one of micturition, incontinence (improves continence), frequency, pain, nocturia, and bladder capacity [par. 0043].


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 2004/0186468) in view of Stett et al. (US 2009/0192571), Bar-Yoseph et al. (US 2011/0301662), Mosel et al. (US 2001/0020162) and Moll et al. (US 2012/0191079) as applied to claim 30 above, and further in view of Deem et al. (US 2005/0288730).

[Claim 31] Edwards discloses surface electrodes on the balloon to transmit at least one of the stimulating and the ablating current to the bladder tissue but does not disclose an electrode on the delivery member (catheter) configured to cooperate with the surface electrodes on the balloon.
Deem discloses an apparatus for renal neuromodulation (Fig. 6 #230) comprising a helical electrode (Fig. 6 #236) on an expandable balloon (Fig. 6 #234) and a shaft electrode (Fig. 6 #238) on a catheter (Fig. 6 #232) [pars. 0089-0090].  A generator generates pulsed electric fields such that current passes between the helical electrode and the shaft electrode in a bipolar fashion to focus the energy to enhance denervation and/or neuromodulation [pars. 0092].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the delivery member (catheter) of Edwards to include a shaft electrode that cooperates with at least one surface electrode on the balloon as taught by Deem in order to focus energy into the tissue to enhance denervation and/or neuromodulation.    


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 2004/0186468) in view of Stett et al. (US 2009/0192571), Bar-Yoseph et al. (US 2011/0301662), Mosel et al. (US 2001/0020162) and Moll et al. (US 2012/0191079) as applied to claim 36 above, and further in view of Fuimaono et al. (US 2004/0044277).

[Claim 37] Edwards in view of Stett and Bar-Yoseph renders obvious microfilaments but does not disclose the microfilaments are made of shape memory material.
Fuimaono discloses a catheter comprising a plurality of filaments (spines, Fig. 1 #14), with electrodes (Fig. 1 #28) and sensors (Fig.1 #20), are configured to transition from a collapsed condition to a deployed condition and are made of shape memory material in order to assume a desired shape when deployed [pars. 0018, 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a shape memory material in the microfilaments such that the microfilaments may be more easily collapsed into the catheter but are still able to expand in a deployed condition when extended from the catheter as taught by Fuimaono.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Tu et al. (US 6,053,913) discloses a balloon catheter comprising impedance sensors measuring impedance from tissue contact to ensure good tissue contact for ablation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 May 2022